DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8 are canceled.  New claims 21-23 have been added.  Claims 10-14 and 17-20 remain withdrawn.  Accordingly, claims 9-23 are pending, with claims 9, 15, 16, and 21-23 under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 and 1/18/2022 have been
Considered by the examiner.

Modified Grounds of Rejection as Necessitated by Amendment, 
and New Grounds of Rejection for Newly Added Claims
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15, 16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
The specification as filed does not describe constituents of a method and its composition in which homocysteine is present in a concentration sufficiently representative of the claimed range.  While the specification as filed describes metabolite correlations with phosphorous for components including homocysteine (see Table 2) as well as compound levels presents in diets A and B (see Table 3), it is noted that these appear to be calculated values and a single data point which does not reasonably represent the claimed range.  The specification does not describe how to include homocysteine in a concentration in a pet food composition as claimed.  According to the cited document (“Homocysteine: The Facts”, Tufts University, Health and Nutrition Letter, Published May 6, 2019), Homocysteine is an intermediary in the process that changes the amino acid methionine to another amino acid, cysteine, and back again to methionine as needed, and that homocysteine does not come in meaningful quantity from foods but rather as a precursor methionine in meat, eggs, fish, dairy, and in lesser amounts in plant proteins.  Homocysteine is typically measured or calculated in plasma as a health metric in evaluating metabolic pathways.  Accordingly, the elected homocysteine as a component in a pet food composition does not appear to be described in the specification as filed.  Claims 15, 16, and 21-23 are rejected since they depend from a rejected base claim.  For the purpose of applying prior art, the amount of homocysteine is considered nonlimiting since it is not described how a compound known to be only an intermediary may be present in an amount of “at least about 10%” as instantly recited.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
 (1) Level of skill and knowledge in the art: 
The level of skill in the pet food industry where detail pertaining to metabolites is relevant is high.
(2) Partial structure:
The specification does not clearly teach how to achieve a pet food product comprising the claimed components particularly the three elected metabolites in the amounts claimed, further for the reasons outlined above.  
(3) Physical and/or chemical properties and (4) Functional characteristics: 
(5) Method of making the claimed invention:

The specification describes pet food products and administration wherein these comprise a number of highly variable components including highly variable metabolites.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  Therefore, in the instant case, the specification as filed fails to provide sufficient written description for the genus encompassed by the instant claims, specifically the genus of homocysteine concentrations in a pet food composition (i.e., not in plasma following execution of the claimed method) and furthermore does not reasonably convey that the artisan had possession of the entire scope of the claimed invention.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  While having written description of methods and compositions comprising a laundry list of formulation components, the specification does not provide sufficient descriptive support for the myriad of compounds specifically homocysteine in a specific amount as claimed. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
Applicant’s remarks filed 8/25/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	Regarding the previously issued rejection under 35 U.S.C.112, Applicant argues that the claim amendments canceling claim language pertaining to “…modulating at least one of…” resolve the issue.  This argument has been considered but upon review of the remaining claim language in view of the specification as filed, the rejection has been modified to address the new claim language.  Specifically, it is the examiner’s position that the specification as filed does not describe a pet food composition comprising the particular elected “metabolites” in the amounts claimed.

New Grounds of Rejection as Necessitated by Amendments of 4/30/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuranges et al. (WO2011/011472) in view of Kerr (US 2010/0003368A1), Thomas et al. (US 2007/0110880 A1), Miller (US 9,044,040 B2), and Ono (US 8,187,624, newly cited).
The instant claims are drawn to a method comprising administering to a companion animal a pet food composition comprising protein, carbohydrate, fat, fiber and homocysteine, erythritol, and arabitol, as further specified in the claims.
Fleuranges teaches a companion animal nutrition system comprising pet food for alleviating or managing a disorder in a companion animal.  The pet food packets comprise protein, fiber, fat, carbohydrate, as well as any desired medicinal ingredients (see abstract and [0008] in particular).  Fleuranges teaches systems for alleviating or managing a disorder wherein the disorder may be a heart disorder (see [0009] and [0012])(limitation of claim 16 as elected).
Fleuranges does not specify that components necessarily including the elected homocysteine, erythritol, and arabitol are included.
Kerr cures the deficiency pertaining to homocysteine.  Kerr teaches supplements and their administration to companion animals (see [0002] and [0007] in particular).  Homocysteine is among the components which Kerr teaches to be included among other components including protein ingredients (see [0076]).  As to the amount of homocysteine recommended, please see the new rejection above under 35 U.S.C. 112.
Both Fleuranges and Kerr are directed to nutraceutical and/or food type products and their administration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add homocysteine as taught by Kerr to the formulations of Fleuranges, with a reasonable expectation of success.  One would have been motivated to do so since Kerr teaches this component among amino acids which may be desirably included for its benefit in a dietary supplement.
Thomas cures the deficiency pertaining to erythritol.  Thomas teaches hypoallergenic food for domestic pets such as dogs (see abstract, in particular).  Thomas teaches that the animal food may encompass various types of equivalently suitable carbohydrate sources including syrups such as erythritol (see [0043]).  
Both Fleuranges and Thomas are directed to pet food formulations and their administration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add erythritol as a suitable carbohydrate as taught by Thomas in addition to at least some of the carbohydrate that Fleuranges specifies to be included in a pet formulation.  One would have been motivated to do so based on Thomas’ teaching that this carbohydrate may be desirably useful such as in a syrup or as a sweetener (see [0046]).  Neither Fleuranges nor Thomas specifies an amount of erythritol, however Ono cures this deficiency in teaching a dietary fiber supplement comprising erythritol in an amount of 6% by weight (see Example 3 for instance).  Accordingly, it would have been obvious to perform routine optimization process to adjust the sweetness and taste of a dietary supplement product starting with the amount recommended in Ono’s formulation, with a reasonable expectation of success as is routine in the art.
Miller cures the deficiency pertaining to arabitol.  Miller teaches an animal feed product comprising a soluble fiber and a sugar alcohol (see column 3, lines 29-34).  Miller teaches arabinitol (another name for arabitol) to be equivalent to erythritol as a sugar alcohol useful in combination with another sugar alcohol (see column 4, lines 10-22).  In view of Miller’s teaching of arabitol, it would have been obvious to include this component in an amount the same or substantially the same as recognized by Ono as addressed above and from that amount to perform routine optimization procedures as is customary in the art.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Fleuranges and Miller are directed to animal food formulations and their administration, and Thomas and Miller encompass carbohydrate sweetener components useful in food products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute arabitol for a portion of erythritol as taught by Miller in the formulations of Fleuranges and Thomas, with a reasonable expectation of success.  One would have been motivated to do so to provide a sugar alcohol component useful in combination with another sugar alcohol component and a fiber source in an animal food composition.
The limitations of claim 21 have been addressed above in regard to applicant’s election.  
As to claim 22, one would have been motivated based on the skill of the ordinary artisan to provide quality and known feed and supplement formulations as taught by the cited references above upon a companion animal cat or dog reaching senior age because one  reasonably would have recognized advantages of supplying known nutritional features and advantages at a relatively late point in life.
As to claim 23, one would have been motivated to perform routine optimization with regard to dosage of a total pet food or supplement amount in order to achieve the desired end result, including the values instantly claimed.  One would have been motivated to do so to achieve maximum benefit concurrent with minimized harm as is routine in the art.  Moreover, FLeuranges teaches the criticality of nutrition systems supplying building blocks of healthy bodies associated with optimized weight and minimized disease state.  One would have been motivated to adjust the dosage and concentration of active agents and dosage amounts within the very broad range encompassed by claims 9 and 23 in order to provide sufficient but not excessive nutrition to pets per Fleuranges’ teaching.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 8/25/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The rejection of claims 9, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Fleuranges et al. (WO2011/011472) in view of Kerr (US 2010/0003368A1), Thomas et al. (US 2007/0110880 A1), and Miller (US 9,044,040 B2) is withdrawn in view of Applicant’s amendments to the claims.  New grounds of rejection as necessitated by amendment and new rejections for newly added claims are presented herein.
	Applicant argues that the previously cited references do not teach the instantly claimed amounts of metabolites.  These new limitations are addressed by the newly added secondary reference in the rejection under 35 U.S.C. 103 herein as well as the written description rejection herein.

Conclusion
	No claim is allowed at this time.
	It is noted that there are multiple co-pending applications potentially posing obviousness double patenting issues.  These applications will be continued to be monitored as prosecution progresses.  In particular, Application No. 15839359 is directed to similar content, however in view of the elections of species in the instant application and in the copending application, no double patenting rejection is made at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617